DETAILED ACTION
This office action is in response to the Application No. 16552631 filed on
05/04/2022. Claims 1-20 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.


Response to Arguments
2.	The claim amendments of the Applicant filed on 05/04/2022 in page 9-11 of the remarks has overcome the US 35 U.S.C 112(f) claim interpretation of 08/27/2019 and therefore, the amended claims do not invoke 112(f).
	In page 12 of the remarks, the Applicant argued that “Referring to amended Claim 1, according to an embodiment of the present disclosure, a selected processing device exclusively performs processing”. Claim 1 only states that the second processing device is selected for performing second neural processing. The claims do not recite the second device “exclusively performs processing”.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a selected processing device exclusively performs processing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In page 12 of the remarks, the Applicant also argued that “according to the teachings of Lin, the main processor and the co-processor cannot be separated to have one of the processors perform processing exclusively, as Lin was designed specifically to operate based on the two corresponding processors”, … the disclosed co-processor to assist the processing of the configuration of the selected neural network, rather than using the disclosed co-processor as an option among the main processor and the co-processor for exclusive processing. This is one embodiment of Lin, there are other embodiments of Lin that do not require a co-processor. See for example, Lin states that “In another example, a dedicated processor runs a low-complexity model that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources available on that processor.” [0060]
	Applicant’s arguments are moot in view of the new grounds of rejection.  The examiner is withdrawing the rejections in the previous office action 02/04/2022 because the applicant amendments necessitated the new grounds of rejection presented in this office action. Accordingly, this action is made final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-9 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Brothers et al (US20160358070) and further in view of Croxford (US20190385024 filed 06/18/2018)

	Regarding claim 1, Lin teaches a method of operating a neural processing system (methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specifications [0003])
	comprising a plurality of processing devices, (a dedicated processor runs a low-complexity model that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources available on that processor. [0060]) the method comprising:
	based on state information of the plurality of processing devices; (determining which configuration to select may be based …. power consumption (as state information) associated with the current configuration and the new configuration, 
processor resources associated with the current configuration and the new configuration [0056])
	transforming the neural network into a transformed neural network (adaptive model conversion (which means conversion into transformed neural network) may take place when the host device on which the ANN operates experiences changes in available resources. For example, the host device may experience changes in processor load [0026])
	based on first support operators that are supported (determining the new configuration by changing a number representation of weights and/or activations (first support operators) in the current configuration [0083]; develop the one or more functional features towards the desired functional features as the determined parameters are further adapted, tuned and updated [0084] )
	by the first processing device; (a main processor (e.g., a first processor) [0058]) and
	Lin does not explicitly teach when at least one operator of the neural network is not supported by the first processing device, performing, by the first processing device, the processing based on the transformed neural network; selecting a first processing device, which will perform processing based on a neural network instead of unselected processing devices, from among the plurality of processing devices 
	Brother teaches when at least one operator of the neural network is not supported by the first processing device (neural network analyzer replaces activation function 1 in neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Figure 5; Neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network [0036])
	performing, by the first processing device, the processing based on the transformed neural network. (Neural network analyzer 104 further may provide the second neural network, e.g., a definition of the modified neural network, to neural network accelerator 265 for implementation and/or execution therein [0036])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Brothers for the benefit of improving one or more aspects of the performance of the neural network (Brothers, [0065])
	Croxford teaches selecting a first processing device, which will perform processing based on a neural network instead of unselected processing devices, from among the plurality of processing devices (For example, the first neural network 100 may be selected to process the image data based on the trigger. [0029]; In examples, the trigger comprises an indication that a value representative of a temperature of the computing system has a predetermined relationship with a respective predetermined threshold temperature value, … In some cases, the temperature of the computing system comprises a temperature of a processor of the computing system [0031]; A neural network accelerator is, for example, a processor dedicated to implementing at least classification of data using a neural network, … in the example of FIG. 5, the at least one neural network includes a first neural network accelerator (NNA1) 360 and a second neural network accelerator (NNA2) 370. in the example of FIG. 5, the first neural network accelerator 360 is configured to implement a first neural network such as that described above, and the second neural network accelerator 370 is configured to implement a second neural network such as that described above [0073]. The Examiner notes that the first neural network accelerator 360 (as processor) comprising the first neural network is selected)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Lin to incorporate the teachings of Croxford for the benefit of using a computing system to detect at least one class of object in the image. (Croxford, abstract)


	Regarding claim 2, Modified Lin teaches the method of claim 1, Lin teaches further comprising: when all operators of the neural network are supported by the first processing device, (At block 404, it is determined whether the current configurations are appropriate. If yes, (all support operators are supported) then the current configurations are kept [0053], Fig. 4)
	 performing the processing by the first processing device based on the neural network (the machine learning process continuously executes a first configuration of the machine learning process with a first processor [0059]).

	Regarding claim 3, Modified Lin teaches the method of claim 1, Lin teaches by a second processing device of the plurality of processing devices (a dedicated processor runs a low-complexity model that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources available on that processor. [0060]. The Examiner notes that the shared processor id the second processing device).
	Lin does not explicitly teach wherein the first support operators are not identical to second support operators that are supported
	Brothers teaches wherein the first support operators are not identical to second support operators that are supported ((neural network analyzer replaces activation function 1 in neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Figure 5; Neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network [0036])
The same motivation to combine as the independent claim 1 applies here.

	Regarding claim 4, Modified Lin teaches the method of claim 1, Lin teaches wherein transforming the neural network (adaptive model conversion (which involves transforming the neural network) may take place when the host device on which the ANN operates experiences changes in available resources. For example, the host device may experience changes in processor load [0026]) comprises: 
	Lin does not explicitly teach transforming the at least one operator of the neural network to at least one of the first support operators.
	Brothers teaches transforming the at least one operator of the neural network to at least one of the first support operators. (the neural network analyzer substitutes the Parameterized ReLU (PReLU) activation function (as support operator) for the ReLU activation function (as support operator)[0066] to transform the ReLU activation function)
The same motivation to combine as the independent claim 1 applies here.
	
	Regarding claim 5, Modified Lin teaches the method of claim 1, Lin teaches wherein the state information comprises temperature information of each of the plurality of processing devices, and the first processing device is selected based on the temperature information (probabilities may be modified by a temperature factor (as state information), thus making the learning sensitive to relative differences between class probabilities [0067])
	
	Regarding claim 6, Modified Lin teaches the method of claim 1, Brothers teaches wherein the state information comprises voltage information of each of the plurality of processing devices, and the first processing device is selected based on the voltage information.( a neural network such as accuracy of the neural network, … throughput, and/or power consumption of the neural network as implemented and/or executed for a target application on target hardware [0022])
The same motivation to combine as the independent claim 1 applies here.

	Regarding claim 7, Modified Lin teaches the method of claim 1, Lin teaches wherein the state information comprises current information of each of the plurality of processing devices, and the first processing device is selected based on the current information (determining which configuration to select may be based on…power consumption (as state information) [0056])

	Regarding claim 8, Modified Lin teaches the method of claim 1, Lin teaches wherein the state information comprises clock frequency information of each of the plurality of processing devices, and the first processing device is selected based on the clock frequency information (system parameters associated with a computational device…frequency bin information [0027]; when there is less energy in high frequency components the resolution can be reduced [0072]).

	Regarding claim 9, Modified Lin teaches the method of claim 1, Lin teaches wherein the plurality of processing devices comprises a central processing unit (CPU), a graphic processing unit (GPU) a neural processing unit (NPU), and a digital signal processor (DSP), (adaptive selection method using a system-on-a-chip (SOC) 100, which may include a general-purpose processor (CPU) or multi-core general-purpose processors (CPUs) 102, a graphics processing unit (GPU) 104, a digital signal processor (DSP) 106, neural processing unit (NPUU) 108 [0027])
4.	Claims 10 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Croxford (US20190385024 filed 06/18/2018)

	Regarding claim 10, Lin teaches a method of operating a neural processing system comprising a first processing device and a second processing device, (a dedicated processor runs a low-complexity model that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources available on that processor. [0060])
	the method comprising: performing, by the first processing device, first neural processing based on a neural network; (the machine learning process continuously executes a first configuration of the machine learning process with a first processor [0059]); after performing the first neural processing
	transforming the neural network into a transformed neural network (the machine learning process is an artificial neural network and the new configurations may be determined by…changing (transforming the neural network) a number representation of weights and/or activations in the current configuration [0061])
	based on support operators that are supported by the second processing device (The model used on the best effort processor (other second processor) is adaptive based on the resources (support operators) available on that processor [0060]); and
	performing, by the second processing device, the second neural processing (a second configuration of the machine learning process periodically executed with a second processor [0059])
	based on the transformed neural network (while applying a different configuration [0058]).
	Lin does not explicitly teach when a temperature of the first processing device exceeds a threshold value, selecting the second processing device for performing second neural processing instead of the first processing device;
	Croxford teaches when a temperature of the first processing device exceeds a threshold value, selecting the second processing device for performing second neural processing instead of the first processing device; (In examples, when the second neural network 200 is selected for processing the image data on the basis of the trigger [0063]; …  and on the basis of the trigger, processing the image data using a selected one of the first and second neural network systems [0003]; In examples, the trigger comprises an indication that a value representative of a temperature of the computing system has a predetermined relationship with a respective predetermined threshold temperature value. Similarly to the examples described above, the predetermined relationship may include the temperature of the computing system being, … greater than the threshold value, … In some cases, the temperature of the computing system comprises a temperature of a processor of the computing system [0003]; A neural network accelerator is, for example, a processor dedicated to implementing at least classification of data using a neural network, …. In the example of FIG. 5, the first neural network accelerator 360 is configured to implement a first neural network such as that described above, and the second neural network accelerator 370 is configured to implement a second neural network such as that described above [0073]. The Examiner notes that the second neural network accelerator 370 (as processor) comprising the second neural network selected)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Lin to incorporate the teachings of Croxford for the benefit of using a computing system to detect at least one class of object in the image. (Croxford, abstract)


5.	Claims 11 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Croxford (US20190385024 filed 06/18/2018) and further in view of Ansorregui et al (US20170031430) 

	Regarding claim 11, Modified Lin teaches the method of claim 10, Lin teaches performing the second neural processing by the first processing device based on the neural network (the two processors perform the same inference task [0058]... based on an artificial neural network operating efficiently and robustly when the availability of system resources fluctuates [0062]) 
	Modified Lin does not explicitly teach when the temperature of the first processing device is not greater than the threshold value
	Ansorregui teaches when the temperature of the first processing device is not greater than the threshold value (when it is determined that the temperature is below the threshold value [0092])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin to incorporate the teachings of Ansorregui for the benefit of a neural network reconfigure 1710 reconfiguring the neural network 1720 [0152] and the neural network 1720, once reconfigured, may perform power management (Ansorregui, [0153])

	Regarding claim 14, Modified Lin teaches the method of claim 10, Modified Lin does not explicitly teach wherein the temperature of the first processing device is increased by the first neural processing, and a temperature of the second processing device is increased by the second neural processing.
	Ansorregui teach wherein the temperature of the first processing device is increased by the first neural processing, and a temperature of the second processing device is increased by the second neural processing. (it may be highly likely that an electronic device may continually increase the frequency of hardware when the load is high. In this case, the hardware may reach an operation limit (e.g., a temperature limit) as time goes by, and when the hardware reaches the operation limit [0068])
The same motivation to combine as the independent claim 11 applies here.

6.	Claims 12, 13, 15 and 16 are rejected under 35 U.S.C 103 as being unpatentable Lin et al (US20160328644) in view of Croxford (US20190385024 filed 06/18/2018) and further in view of Brothers et al (US20160358070)

	Regarding claim 12, Modified Lin teaches the method of claim 10, Lin teaches wherein operators of the neural network are supported by the first processing device (determining the new configuration by changing a number representation of weights and/or activations (as first support operators) in the current configuration [0083]) and 
	Modified Lin did not explicitly teach at least one of the operators of the neural network is not supported by the second processing device.
	Brothers teaches at least one of the operators of the neural network is not supported by the second processing device. (neural network analyzer replaces activation function 1 in neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Figure 5; Neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin modified by Ansorregui to incorporate the teachings of Brothers for the benefit of improving one or more aspects of the performance of the neural network (Brothers, [0065])
	Regarding claim 13, Modified Lin teaches the method of claim 10, Lin teaches wherein transforming the neural network comprises: (the machine learning process is an artificial neural network and the new configurations may be determined by…changing (transforming the neural network) a number representation of weights and/or activations in the current configuration [0061])
	Lin modified by Ansorregui did not explicitly teach transforming a first operator, which is not supported by the second processing device, from among operators of the neural network to at least one of the support operators of the second processing device.
	Brothers teaches transforming a first operator, which is not supported by the second processing device, from among operators of the neural network to at least one of the support operators of the second processing device.( neural network analyzer replaces activation function 1 neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Fig. 5; neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network)
	The same motivation to combine as the dependent claim 12 applies here
	
	Regarding claim 15, Lin teaches a neural processing system, (systems and methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specifications [0003]), comprising:
	a first processing device configured to support first support operators; a second processing device configured to support second support operators (a co-processor (as second processor) accompanies a main processor (e.g., a first processor) [0058]; The two processors perform the same inference task, while applying potentially different configurations [0058] which means first processor has first support operators and second processor has second support processors; determining the new configuration (of second support operators) by changing a number representation of weights and/or activations (as first support operators) in the current configuration [0083]); 
	the neural processing controller circuit is further configured to transform the neural network into a transformed neural network (adaptive model conversion (which involves transforming the neural network) may take place when the host device on which the ANN operates experiences changes in available resources. For example, the host device may experience changes in processor load [0026]; the machine learning process is an artificial neural network and the new configurations may be determined by…changing (transforming the neural network) a number representation of weights and/or activations in the current configuration [0061])
	based on support operators of the selected processing device among the first support operators and the second support operators (a dedicated processor (first processor) runs a low-complexity model (first support operators) that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the second shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources (second support operators) available on that processor [0060]).
	Lin does not explicitly teach a state information sensor configured to monitor state information of the first and second processing and a neural processing controller circuit configured to select a processing device which will perform processing input data based on a neural network instead of unselected processing devices, from among the first and second processing devices based on state information; wherein, when at least one of operators of the neural network is not supported by the selected processing device,
	Croxford teaches a state information sensor configured to monitor state information of the first and second processing (The temperature of the computing system may be monitored using a temperature sensor located on or within the computing system [0031]) and 
	a neural processing controller circuit configured to select a processing device, which will perform processing input data based on a neural network instead of unselected processing devices, from among the first and second processing devices based on state information;( … a controller configured to: obtain a trigger; and on the basis of the trigger, cause the at least one processor to process the image data using a selected one of the first and second neural network systems [0004]; The controller may comprise hardware and/or software to control or configure the plurality of neural networks [0075]; … and on the basis of the trigger, processing the image data using a selected one of the first and second neural network systems [0003]; In examples, the trigger comprises an indication that a value representative of a temperature of the computing system has a predetermined relationship with a respective predetermined threshold temperature value, …  In some cases, the temperature of the computing system comprises a temperature of a processor of the computing system [0031]; A neural network accelerator is, for example, a processor dedicated to implementing at least classification of data using a neural network, …. In the example of FIG. 5, the first neural network accelerator 360 is configured to implement a first neural network such as that described above, and the second neural network accelerator 370 is configured to implement a second neural network such as that described above [0073])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Lin to incorporate the teachings of Croxford for the benefit of using a computing system to detect at least one class of object in the image. (Croxford, abstract)
	Brothers teaches wherein, when at least one of operators of the neural network is not supported by the selected processing device, (neural network analyzer replaces activation function 1 neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Fig. 5; neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network [0036])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Brothers for the benefit of improving one or more aspects of the performance of the neural network (Brothers, [0065])

	Regarding claim 16, Modified Lin teaches the neural processing system of claim 15, Brothers teaches wherein the first support operators are not identical to second support operators that are supported (the neural network analyzer may substitute a selected activation function of the neural network with a second, different activation function [0065])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin to incorporate the teachings of Brothers for the benefit of improving one or more aspects of the performance of the neural network (Brothers, [0065])

7.	Claims 17, 18 and 20 is rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Croxford (US20190385024 filed 06/18/2018) in view of Brothers et al (US20160358070) and further in view of Chai et al. (US20170364792)

	Regarding claim 17, Modified Lin teaches the neural processing system of claim 15, Lin teaches wherein the neural processing controller circuit (adaptive selection method using a system-on-a-chip (SOC) 100 (as neural processing controller) [0027]) comprises:
	 a scheduler configured to select the processing device, which will perform the processing, from among the first and second processing devices based on the state information; (FIG. 4 illustrates an example diagram of an overall process 400 for adaptively selecting configurations (a scheduler), … At block 404, it is determined whether the current configurations are appropriate. If yes, then the current configurations are kept and any changes in requirements or resource constraints are continuously monitored [0053]) and
	Modified Lin does not explicitly a compiler configured to generate the transformed neural network by transforming the at least one operator of the neural network to at least one of the support operators of the selected processing device.
	Chai teaches a compiler configured to generate the transformed neural network by transforming the at least one operator of the neural network to at least one of the support operators of the selected processing device. (Compilers could analyze and identify mixes of instructions that cause performance bottlenecks and schedule (CPU/GPU) them dynamically (which implies they teach a scheduler) based on statistical inference [0091]; processor may also include a control unit for managing the processing datapath as instructions are executed… make a change to the DNN (transform the neural network) [0044])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method Modified Lin to incorporate the teachings of Chai for the benefit of lowering overall processor temperature and battery usage (Chai, [0057])

	Regarding claim 18, Modified Lin teaches neural processing system of claim 17, Lin teaches wherein, when the state information of the first and second processing devices is substantially the same (determining which configuration to select may be based on many factors … power consumption (state information) associated with the current configuration (first processing device) and the new configuration (second processing device) [0056]) 
	the scheduler selects the processing device, which will perform the processing, based on the operators of the neural network and the first and second support operators. (the electronic device may perform power management by selecting one of different pieces of hardware [0071] and select operation based on current state [0114])

	Regarding claim 20, Modified Lin teaches the neural processing of claim 15, Modified Lin did not explicitly teach wherein the state information comprises at least one of temperature information, voltage information, current information, and clock frequency information.
	Chai teaches wherein the state information comprises at least one of temperature information, voltage information, current information, and clock frequency information. (received inputs include information on a temperature of one or more of the processing units [0020])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Lin to incorporate the teachings of Chai for the benefit of lowering overall processor temperature and battery usage (Chai, [0057])

8.	Claim 19 is rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Croxford (US20190385024 filed 06/18/2018) in view of Brothers et al (US20160358070) in view of Chai et al. (US20170364792) and further in view of Ansorregui et al (US20170031430).

	Regarding claim 19, Modified Lin teaches neural processing system of claim 17, Brothers further teaches with reference to a table comprising information about the first and second support operators. (In the example of FIG. 4, the threshold may be set to 0.1. The neural network analyzer may set any weight of a convolution kernel selected for convolution kernel substitution to zero if that weight does not exceed the 0.1 threshold, [0064], FIG. 5 is a diagram illustrating an example of activation function substitution, [0065]) 
	However, they did not explicitly teach wherein the compiler creates the transformed neural network. 
	Ansorregui teaches wherein the compiler creates the transformed neural network ((Compilers could analyze and identify mixes of instructions that cause performance bottlenecks and schedule them dynamically based on statistical inference [0091]; processor may also include a control unit for managing the processing datapath as instructions are executed … make a change to the DNN (transform the neural network) [0044])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Modified Lin to incorporate the teachings of Ansorregui for the benefit of a neural network reconfigure 1710 reconfiguring the neural network 1720 [0152] and the neural network 1720, once reconfigured, may perform power management (Ansorregui, [0153])
					
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121